UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4581
DONALD BENJAMIN PATE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-99-316)

                      Submitted: May 31, 2001

                      Decided: August 6, 2001

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David P. McCann, Charleston, South Carolina, for Appellant. Scott
N. Schools, United States Attorney, Mary Gordon Baker, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. PATE
                              OPINION

PER CURIAM:

   Donald Pate was convicted by a jury of robbing a postal service let-
ter carrier, 18 U.S.C. § 2114 (1994), and sentenced to sixty-three
months imprisonment. He appeals, claiming that the district court
erred in denying his motion for new trial based on newly discovered
evidence. He also claims that the Government’s failure to produce
that evidence before trial denied him due process.

   Because we find that the evidence—certain employment records of
Pate and the victim, and handwritten investigators’ notes-would not
have resulted in Pate’s acquittal, the district court did not abuse its
discretion in denying Pate’s motion for new trial under Fed. R. Crim.
P. 33. United States v. Singh, 54 F.3d 1182, 1190 (4th Cir. 1995);
United States v. Christy, 3 F.3d 765, 768 (4th Cir. 1993). Further, we
find that Pate failed to establish a violation of Brady v. Maryland, 373
U.S. 83 (1963). Pate cannot show that he was prejudiced by the Gov-
ernment’s failure to disclose investigators’ notes containing the physi-
cal description of the robber because the description of the robber was
generally consistent with Pate’s physical characteristics.

   Accordingly, we affirm the district court’s denial of Pate’s motion
for new trial and affirm Pate’s conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid in the decisional process.

                                                           AFFIRMED